Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 1 of 40




         EXHIBIT A
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 2 of 40




                                                          DATE FILED: August 7, 2019 11:41 AM
 District Court, Larimer County, Colorado                 FILING ID: 1B2D0B2BE6D0F
 201 La Porte Ave                                         CASE NUMBER: 2019CV30708
 Fort Collins, CO 80521

 Plaintiff: TITAN FEEDING, LLC

 v.

 Defendants: COREY CATTLE COMPANY, LLC; MICHAEL
 COREY a/k/a MIKE COREY; and DOES 1-10.                               COURT USE ONLY
 Attorneys for Plaintiff Titan Feeding, LLC:                          Case No.:
 John O’Brien (#15183)
 Scott C. Sandberg (#33566)                                           Div:
 Spencer Fane LLP
 1700 Lincoln Street, Suite 2000
 Denver, Colorado 80203
 Telephone: (303) 839-3800 / Fax: (303) 839-3838
 Email: jobrien@spencerfane.com; ssandberg@spencerfane.com

                             COMPLAINT AND JURY DEMAND


      Titan Feeding LLC (“Titan”) for its Complaint against Defendant Corey Cattle Company,
LLC (“Corey Cattle”), and Michael Corey states and alleges as follows:

                                         SUMMARY

        1.     Defendants own and operate a cattle feed yard that takes in and feeds cattle owned
by its customers.

       2.     Titan was one such customer of the Defendants. The Defendants accepted
thousands of Titan’s cattle for feed and care on a custom basis.

       3.    In summer 2019 Titan discovered that several hundred head of Titan’s cattle were
gone from Defendants’ feed yard.

       4.      Defendants acknowledged that the cattle were gone and confessed to having severe
financial problems.

       5.     Defendants stole Titan’s cattle and breached contractual obligations to Titan. On
information and belief, Defendants have also stolen cattle owned by the Defendants’ other
customers.
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 3 of 40




         6.     On June 29, 2019, and once Titan discovered that the Defendants had stolen Titan’s
cattle, Titan sent 21 trucks to the Defendants’ feedlots to pick up Titan’s remaining cattle. On June
29, 2019, Titan recovered approximately 958 of its cattle (the “Recovered Cattle”). But, as
described herein, the Defendants had stolen not less than 858 head of Titan’s cattle which could
not be found or recovered.

        7.      The Recovered Cattle were moved in mid feeding cycle which caused loss of value
and performance. In addition, Defendant Corey Cattle is in financial difficulty and cannot perform
on its obligation to repurchase the Recovered Cattle when fat, leading to additional losses by Titan
on the Recovered Cattle.

                           PARTIES, JURISDICTION, AND VENUE

       8.    Titan is a Colorado limited liability corporation which does business at 123 N.
College Avenue, Suite 350, Fort Collins, Colorado 80524.

       9.      Corey Cattle is a Utah limited liability.

       10.     Michael Corey, also known as Mike Corey, is a Utah resident and an owner of
Corey Cattle. Michael Corey signed contracts on behalf of Corey Cattle, directed Corey Cattle to
make false representations, and was the ringleader of the scheme described in this Complaint.

        11.      Does 1-10 are individuals and entities working in concert with Defendants to
undertake the tortious and illegal conduct alleged in this Complaint and who are liable for that
tortious conduct. Defendants have concealed the identity of Does 1-10, who will be identified in
amended pleadings following discovery. The fraudulent scheme described below was so large,
widespread and thoughtfully concealed that it is unlikely to have been accomplished by just the
two currently named Defendants. Corey Cattle is a large business organization with dozens of
employees, including onsite accounting, bookkeeping and office staff, all of whom had roles in
handling tens of millions of dollars during the time frame of the events described below. The two
currently named Defendants had to have help effectuating and concealing the scheme. Plaintiff
anticipates identifying wrongdoers who aided and abetted in the scheme and adding defendants as
the details of the scheme become known.

       12.    This Court has personal jurisdiction over Defendants under C.R.S. § 13-1-124 and
U.S. Const. Amend. 14 based on the following:

               a.      Titan incorporates each allegation and Exhibit in this Complaint as
                       jurisdictional facts.

               b.      Defendants transacted business in Colorado and committed tortious acts in
                       Colorado.

               c.      Defendants executed numerous contracts, including those at issue in this
                       case, in which Defendants agreed, directly above Michael Corey’s
                                                 2
                                                                                          DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 4 of 40




                      signature, that: “This Agreement shall be governed in accordance with the
                      laws of the State of Colorado, and any dispute under this Agreement shall
                      be heard by courts of competent jurisdiction located in the State of
                      Colorado.” See, e.g., Exhibits 1-4 ¶ 28.

               d.     Defendants executed numerous contracts, including those at issue in this
                      case, in which Defendants agreed to provide all notices to Titan in Fort
                      Collins, Colorado. See, e.g., Exhibits 1-4 at ¶ 22.

               e.     Defendants sent numerous feed bills, including the fraudulent feed bills at
                      issue in this case, to Titan in Fort Collins, Colorado.

               f.     The injuries triggering this case arise out of and are related to significant
                      activities directed by Defendants toward Colorado.               Defendants
                      purposefully availed themselves of the privilege of conducting business in
                      Colorado and this litigation arises out of Defendants’ forum-related
                      contacts.

               g.     Defendants routinely conduct business with Colorado residents and are not
                      burdened by being subjected to jurisdiction in Colorado.

               h.     In light of the egregious theft and unlawful conduct Defendants directed to
                      this State, Colorado has a strong interest in resolving this controversy, and
                      Titan has a strong interest in attaining effective and convenient relief in this
                      Court.

        13.     Venue is proper in this Court under C.R.C.P. 98(c)(2) and (5) because the contracts
at issue were to be performed in Fort Collins, Colorado, and because Defendants committed torts
in Fort Collins, Colorado.

                                 GENERAL ALLEGATIONS

       14.     Starting in 2017 Titan and Defendants entered into dealings in which

               a.     Corey Cattle, through Michael Corey, sold cattle to Titan, after which Titan
                      owned the cattle;

               b.     After selling the cattle to Titan, Defendants fed and cared for Titan’s cattle
                      and sent Titan bills for these services (“Feed Bills”);

               c.     Defendants agreed to keep and maintain accurate records of Titan’s cattle
                      in Defendants’ custody; and

               d.     When Titan’s cattle reached designated weight, Corey Cattle, through
                      Michael Corey, agreed to repurchase the cattle.
                                                 3
                                                                                           DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 5 of 40




       15.    While it held custody of Titan’s cattle Defendants stole the cattle, sold the cattle,
and pocketed the money.

        16.    Then Defendants falsely represented to Titan that the cattle were still in
Defendants’ custody. Defendants made these representations through Feed Bills, reports, and
verbal representations.

         17.    Defendants used fraud to prevent Titan from detecting Defendants’ theft.
Defendants sent falsified Feed Bills to Titan, falsely charging Titan for feed and care for Titan’s
cattle after Defendants had stolen Titan’s cattle and removed the cattle from Defendants’ premises.

       18.     Defendants falsified records relating to cattle owned by Titan and provided the false
records to Titan.

        19.     On or about July 19, 2017, Titan and Corey Cattle entered an Agreement to
Purchase, Feed and Re-Sell Cross Wagyu Cattle (“Contract #2”), a copy of which is attached as
Exhibit 1 and incorporated into this Complaint. Pursuant to Contract #2, Titan purchased 564 head
of cattle on or about July 19, 2017. While Titan owned the 564 head, Defendants stole not less
than 20 head, valued at not less than $49,241.14, from Titan and either sold the 20 head or
otherwise transferred or disposed of them without Titan’s authorization.

        20.     On or about August 23, 2017, Titan and Corey Cattle entered an Agreement to
Purchase, Feed and Re-Sell Cross Wagyu Cattle (“Contract #3”), a copy of which is attached as
Exhibit 2 and incorporated into this Complaint. Pursuant to Contract #3, Titan purchased 479 head
of cattle on or about August 23, 2017. While Titan owned the 479 head, Defendants stole not less
than 369 head, valued at not less than $844,663.62, from Titan and either sold the 369 head or
otherwise transferred or disposed of them without Titan’s authorization.

        21.     On or about December 7, 2017, Titan and Corey Cattle entered an Agreement to
Purchase, Feed and Re-Sell Cross Wagyu Cattle (“Contract #5”), a copy of which is attached as
Exhibit 3 and incorporated into this Complaint. Pursuant to Contract #5, Titan purchased 490 head
of cattle on or about December 7, 2017. While Titan owned the 490 head, Defendants stole not
less than 302 head, valued at not less than $670,249.63, from Titan and either sold the 302 head
or otherwise transferred or disposed of them without Titan’s authorization.

        22.     On or about December 22, 2017, Titan and Corey Cattle entered an Agreement to
Purchase, Feed and Re-Sell Cross Wagyu Cattle (“Contract #6”), a copy of which is attached as
Exhibit 4 and incorporated into this Complaint. Pursuant to Contract #6, Titan purchased 755 head
of cattle on or about December 22, 2017. While Titan owned the 755 head, Defendants stole not
less than 167 head, valued at not less than $347,081.23, from Titan and either sold the 167 head
or otherwise transferred or disposed of them without Titan’s authorization.

       23.     Defendants falsified records of cattle owned by Titan and failed to keep complete
or accurate records of cattle owned by Titan. The above-stated number, allocation, and value of

                                                 4
                                                                                         DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 6 of 40




head stolen by Defendants are based on information available to Titan but Defendants may have
stolen additional head related to other contracts or differently-allocated head.

       24.      Records available to Titan at this time show that Defendants stole not less than 858
head of cattle valued collectively at not less than $1,911,235.62 (collectively, the “Stolen Cattle”).

        25.    To conceal their theft of the Stolen Cattle, Defendants falsified Feed Bills and
related records pertaining to the Stolen Cattle to create the false appearance that Defendants were
feeding and caring for the Stolen Cattle when in fact the Stolen Cattle had been sold, transferred,
or otherwise disposed of. Defendants sent falsified Feed Bills and other records to Titan in Fort
Collins, Colorado.

        26.     An example of a falsified feed bill is attached as Exhibit 5 in which Defendants
falsely stated that they had fed the Stolen Cattle $112,545.12 in feed during the month of April,
2019 which was not in fact fed to the Stolen Cattle. In fact, and unknown to Titan, at least 858 of
Titan’s cattle were missing in April, 2019, and the April Feed Bill gave the illusion that Titan’s
cattle were all still there when in fact at least 858 had been stolen.

        27.   Defendants collected money from Titan for feed and care which they never
provided, because Defendants had previously stolen and ran off with the cattle for which Titan
was billed.

       28.     Defendants assumed duties to Titan independent of their contractual duties
including, without limitation, bailment duties and duties to truthfully account for cattle.

                               FIRST CLAIM FOR RELIEF
                (Civil Theft Under C.R.S. § 18-4-405 Against All Defendants)

       29.     Titan incorporates the paragraphs above as if set forth fully in this paragraph.

        30.      At all relevant times Titan had and continues to have a possessory or proprietary
interest in the Stolen Cattle.

       31.     Defendants knowingly obtained, retained, or exercised control over the Stolen
Cattle without Titan’s authorization and by Defendants’ deception and Defendants:

               a.      Intended to permanently deprive Titan of the use or benefit of the Stolen
                       Cattle;

               b.      Knowingly used, concealed, or abandoned the Stolen Cattle in such manner
                       as to permanently deprive Titan of the use or benefit of the Stolen Cattle;
                       and




                                                  5
                                                                                           DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 7 of 40




               c.     Used, concealed, or abandoned the Stolen Cattle intending that such use,
                      concealment, or abandonment will permanently deprive Titan of the use or
                      benefit of the Stolen Cattle.

       32.     In committing these unlawful acts Michael Corey acted both individually and as a
representative of Corey Cattle.

        33.     Pursuant to C.R.S. § 18-4-405 Titan is entitled to a judgment against Defendants,
jointly and severally, for three times the amount of actual damages sustained by Titan, plus
attorneys’ fees and costs.

                               SECOND CLAIM FOR RELIEF
                             (Conversion Against All Defendants)

       34.     Titan incorporates the paragraphs above as if set forth fully in this paragraph.

       35.     Defendants knowingly exercised control over the Stolen Cattle without Titan’s
authorization.

       36.     Defendants did so with the specific intent of permanently depriving Titan of the
Stolen Cattle.

       37.     In committing these unlawful acts Michael Corey acted both individually and as a
representative of Corey Cattle.

       38.     Titan is entitled to a judgment against Defendants, jointly and severally, for the
value of the Stolen Cattle.

                                THIRD CLAIM FOR RELIEF
                                (Fraud Against All Defendants)

       39.     Titan incorporates the paragraphs above as if set forth fully in this paragraph.

        40.    Defendants made false representations to Titan that the Stolen Cattle were in
Defendants’ custody and held for Titan’s benefit when in truth Defendants had sold, transferred,
or otherwise disposed of the Stolen Cattle.

        41.     Defendants made false representations to Titan that Defendants were incurring
costs for the feed and care of the Stolen Cattle and that Titan owed Corey Cattle for those costs.

       42.     These facts were material to Titan in that Titan had paid significant sums for the
Stolen Cattle.

       43.     Defendants misrepresented these facts:

               a.     Knowing they were false;
                                              6
                                                                                          DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 8 of 40




               b.      Knowing that Titan was not aware of their falsity; and

               c.      With the intent that Titan would rely on the misrepresented facts by not
                       demanding possession of the Stolen Cattle and by paying falsified Feed
                       Bills.

       44.     Titan relied on Defendants’ false statements by not demanding possession of the
Stolen Cattle and by paying falsified Feed Bills.

       45.     Titan’s reliance was justified because Defendants supported their false
representations with documents and because Titan had no reason to disbelieve Defendants.

        46.     Titan’s reliance on Defendants’ false statements caused Titan damages in the form
of lost value of the Stolen Cattle and payments made to Defendants for falsified Feed Bills.

         47.   Defendants concealed their sale, transfer, or disposition of the Stolen Cattle from
Titan.

       48.     Defendants’ sale, transfer, or disposition of the Stolen Cattle was material to Titan
due to Titan’s significant investment in the Stolen Cattle.

       49.      Defendants concealed their sale, transfer, or disposition of the Stolen Cattle from
Titan with the intent

               a.      Of creating a false impression in the mind of Titan that the Stolen Cattle
                       were still being held for Titan’s benefit; and

               b.      That Titan take a course of action it might not take if it knew the actual facts
                       namely, demanding return of the Stolen Cattle.

      50.    Titan took such action or decided not to act relying on the assumption that
Defendants were holding the Stolen Cattle for Titan’s benefit.

         51.   Titan’s reliance was justified.

       52.    Titan’s reliance caused damages to Titan in the form of loss of the Stolen Cattle’s
value and payment of falsified Feed Bills.

       53.     In committing these unlawful acts Michael Corey acted both individually and as a
representative of Corey Cattle.

       54.   Titan is entitled to a judgment against Defendants for all actual, consequential, and
incidental damages caused by Defendants’ fraudulent misrepresentation and fraudulent
concealment.


                                                  7
                                                                                            DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 9 of 40




                             FOURTH CLAIM FOR RELIEF
                 (Breach of Contract – Contract #2 – Against Corey Cattle)

       55.    Titan incorporates the paragraphs above as if set forth fully in this paragraph.

       56.    Contract #2 is a valid and binding agreement between Titan and Corey Cattle.

      57.      Titan performed all conditions precedent to its right to demand performance by
Corey Cattle of its obligations under the Contract #2.

       58.     Corey Cattle breached the Contract #2 by failing to repurchase the Stolen Cattle
from Titan in accordance with the terms of Contract #2.

       59.    Corey Cattle’s breach of Contract #2 has caused Titan damages in the form of lost
and diminished sales of the Recovered Cattle and the Stolen Cattle encompassed within Contract
#2.

       60.    Titan is entitled to a judgment against Corey Cattle for Corey Cattle’s breach of
Contract #2 in the amount of Titan’s actual, incidental, and consequential damages plus
prejudgment interest, post judgment interest, and attorneys’ fees and costs permitted by law

                              FIFTH CLAIM FOR RELIEF
                 (Breach of Contract – Contract #3 – Against Corey Cattle)

       61.    Titan incorporates the paragraphs above as if set forth fully in this paragraph.

       62.    Contract #3 is a valid and binding agreement between Titan and Corey Cattle.

      63.      Titan performed all conditions precedent to its right to demand performance by
Corey Cattle of its obligations under the Contract #3.

       64.     Corey Cattle breached the Contract #3 by failing to repurchase Recovered Cattle
and the Stolen Cattle from Titan in accordance with the terms of Contract #3.

       65.    Corey Cattle’s breach of Contract #3 has caused Titan damages in the form of lost
and diminished sales of the Recovered Cattle and Stolen Cattle encompassed within Contract #3.

       66.    Titan is entitled to a judgment against Corey Cattle for Corey Cattle’s breach of
Contract #3 in the amount of Titan’s actual, incidental, and consequential damages plus
prejudgment interest, post judgment interest, and attorneys’ fees and costs permitted by law.

                              SIXTH CLAIM FOR RELIEF
                 (Breach of Contract – Contract #5 – Against Corey Cattle)

       67.    Titan incorporates the paragraphs above as if set forth fully in this paragraph.

                                                8
                                                                                         DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 10 of 40




       68.     Contract #5 is a valid and binding agreement between Titan and Corey Cattle.

      69.      Titan performed all conditions precedent to its right to demand performance by
Corey Cattle of its obligations under the Contract #5.

       70.    Corey Cattle breached the Contract #5 by failing to repurchase Recovered Cattle
and Stolen Cattle from Titan in accordance with the terms of Contract #5.

       71.    Corey Cattle’s breach of Contract #5 has caused Titan damages in the form of lost
and diminished sales of the Recovered Cattle and Stolen Cattle encompassed within Contract #5.

       72.    Titan is entitled to a judgment against Corey Cattle for Corey Cattle’s breach of
Contract #5 in the amount of Titan’s actual, incidental, and consequential damages plus
prejudgment interest, post judgment interest, and attorneys’ fees and costs permitted by law.

                            SEVENTH CLAIM FOR RELIEF
                 (Breach of Contract – Contract #6 – Against Corey Cattle)

       73.     Titan incorporates the paragraphs above as if set forth fully in this paragraph.

       74.     Contract #6 is a valid and binding agreement between Titan and Corey Cattle.

      75.      Titan performed all conditions precedent to its right to demand performance by
Corey Cattle of its obligations under the Contract #6.

       76.    Corey Cattle breached the Contract #6 by failing to repurchase Recovered Cattle
and Stolen Cattle from Titan in accordance with the terms of Contract #6.

       77.    Corey Cattle’s breach of Contract #6 has caused Titan damages in the form of lost
and diminished sales of the Recovered Cattle and the Stolen Cattle encompassed within Contract
#6.

       78.    Titan is entitled to a judgment against Corey Cattle for Corey Cattle’s breach of
Contract #6 in the amount of Titan’s actual, incidental, and consequential damages plus
prejudgment interest, post judgment interest, and attorneys’ fees and costs permitted by law.

             RESERVATION OF RIGHT TO PLEAD EXEMPLARY DAMAGES

        Pursuant to C.R.S. § 13-21-102(1.5), Titan reserves the right to amend its Complaint, after
the parties exchange C.R.C.P. 26(a)(1) initial disclosures, to assert a claim for exemplary damages
arising from Defendants’ fraud, malice, or willful and wanton conduct.




                                                 9
                                                                                          DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 11 of 40




                                   PRAYER FOR RELIEF

       Titan prays the Court for judgment in favor of Titan and against Corey Cattle and Michael
Corey, jointly and severally, as follows:

       A.     An award of all actual damages including, without limitation, not less than
$1,911,235 plus the value of cattle sold for less than agreed in the parties’ contracts;

       B.      An award of all consequential and incidental damages including, without limitation,
business, credit, and cash flow interruption caused by Defendants’ actions;

       C.      An award of treble damages pursuant to C.R.S. § 18-4-405;

        D.     An award of attorneys’ fees and costs as permitted by law including, without
limitation, C.R.S. § 18-4-405;

       E.      Prejudgment interest and post judgment interest; and

       F.       For all such other and further relief as the Court may deem just and equitable in
favor of Titan.

                                       JURY DEMAND

       Pursuant to C.R.C.P. 38 Titan demands a trial by jury on all claims so triable.

       DATED: August 7, 2019.

                                     Respectfully submitted,
                                     SPENCER FANE LLP

                                     By: /s/ Scott C. Sandberg
                                     John O’Brien (#15183)
                                     Scott C. Sandberg (#33566)
                                     1700 Lincoln Street, Suite 2000
                                     Denver, CO 80203
                                     Telephone: 303.839.3800
                                     jobrien@spencerfane.com; ssandberg@spencerfane.com
                                     Attorneys for Plaintiff Titan Feeding LLC

Plaintiff’s Address:
123 N. College Avenue, Suite 350
Fort Collins, CO 80524




                                               10
                                                                                         DN 3724601.1
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 12 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 13 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 14 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 15 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 16 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 17 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 18 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 19 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 20 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 21 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 22 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 23 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 24 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 25 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 26 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 27 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 28 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 29 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 30 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 31 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 32 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 33 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 34 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 35 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 36 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 37 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 38 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 39 of 40
Case 1:19-cv-02541-SKC Document 2 Filed 09/06/19 USDC Colorado Page 40 of 40
